 
EXHIBIT 10.6
 
FORM OF INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT, is made effective as of __________, _____,
between SYMMETRICOM, INC., a Delaware corporation (the “Corporation”), and
_________ (the “Indemnitee”).
 
WITNESSETH:
 
WHEREAS, Indemnitee is a member of the board of directors of the Corporation or
a subsidiary of the Corporation (the “Board of Directors”) or is an officer of
the Corporation or a subsidiary of the Corporation, and in such capacity is
performing a valuable service for the Corporation; and
 
WHEREAS, Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Corporation on the condition that he
or she be indemnified as herein provided; and
 
WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein:
 
NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
1.    Services by Indemnitee.    Indemnitee agrees to serve as a director or
officer of the Corporation or any subsidiary of the Corporation so long as he or
she is duly appointed or elected and qualified in accordance with the applicable
provisions of the Certificate of Incorporation and By-Laws of the Corporation or
any subsidiary of the Corporation and until such time as he or she resigns or
fails to stand for election or is removed from his or her position. Indemnitee
may at any time and for any reason resign or be removed from such position
(subject to any other contractual obligation or other obligation imposed by
operation of law), in which event the Corporation shall have no obligation under
this Agreement to continue Indemnitee in any such position.
 
2.    Indemnification.
 
(a)    The Corporation shall indemnify Indemnitee against Expenses and
Liabilities in connection with any Proceeding arising out of acts or omissions
of Indemnitee occurring during Indemnitee’s service as a director or as an
officer of the Corporation or any subsidiary of the Corporation to the fullest
extent permitted by applicable law or the Certificate of Incorporation of the
Corporation in effect on the date hereof or as such law or Certificate of
Incorporation may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Corporation to provide
broader indemnification rights than the law or Certificate of Incorporation
permitted the Corporation to provide before such amendment). The right to
indemnification provided in the Certificate of Incorporation shall be presumed
to have been relied upon by Indemnitee in serving or continuing to serve the
Corporation and shall be enforceable as a contract right. Without diminishing
the scope of the indemnification provided by this Section 2, the Corporation
shall indemnify Indemnitee



--------------------------------------------------------------------------------

 
whenever he or she is or was a party or is threatened to be made a party to any
Proceeding, including without limitation any such Proceeding brought by or in
the right of the Corporation, because he or she is or was a director or officer
of the Corporation or any subsidiary of the Corporation or because of anything
done or not done by Indemnitee in such capacity, against Expenses and
Liabilities actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding, including the costs of any
investigation, defense, settlement or appeal, except that no indemnification
shall be made with respect to any claim, issue or matter if Indemnitee was
finally adjudged to be liable to the Corporation by a court of competent
jurisdiction due to his or her gross negligence or willful misconduct unless and
to the extent that a Delaware Court of Chancery or the court in which the action
was heard determines that Indemnitee is entitled to indemnification for such
amounts as the court deems proper. In addition to, and not as a limitation of,
the foregoing, the rights of indemnification of Indemnitee provided under this
Agreement shall include those rights set forth in Sections 3, 7, 8 and 12 below.
 
(b)    Indemnitee shall be paid promptly by the Corporation all amounts
necessary to effectuate the foregoing indemnity.
 
3.    Advancement of Expenses.    All reasonable Expenses incurred by or on
behalf of Indemnitee shall be advanced from time to time by the Corporation to
Indemnitee within thirty (30) days after the Corporation’s receipt of a written
request for an advance of Expenses, whether prior to or after final disposition
of a Proceeding (except to the extent that there has been a Final Adverse
Determination that Indemnitee is not entitled to be indemnified for such
Expenses), including without limitation any Proceeding brought by or in the
right of the Corporation. The written request for an advancement of any and all
Expenses under this paragraph shall contain reasonable detail of the Expenses
incurred by Indemnitee. Indemnitee hereby agrees to repay the amounts advanced
if it is ultimately determined that Indemnitee is not entitled to be indemnified
pursuant to the terms of this Agreement.
 
4.    Limitations.    The foregoing indemnity and advancement of Expenses shall
apply only to the extent that Indemnitee has not been indemnified and reimbursed
pursuant to such insurance as the Corporation may maintain for Indemnitee’s
benefit, or otherwise; provided, however, that notwithstanding the availability
of such other indemnification and reimbursement, Indemnitee may claim
indemnification and advancement of Expenses pursuant to this Agreement by
assigning to the Corporation, at its request, Indemnitee’s claims under such
insurance to the extent Indemnitee has been paid by the Corporation.
 
5.    Insurance and Funding.    The Corporation may purchase and maintain
insurance to protect itself and/or Indemnitee against any Expenses and
Liabilities in connection with any Proceeding to the fullest extent permitted by
applicable laws. The Corporation may create a trust fund, grant an interest or
use other means (including, without limitation, a letter of credit) to ensure
the payment of such amounts as may be necessary to effect indemnification or
advancement of Expenses as provided in this Agreement.



-2-



--------------------------------------------------------------------------------

 
6.    Procedure for Determination of Entitlement to Indemnification.
 
(a)    Whenever Indemnitee believes that he or she is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification to the Corporation. Any request for indemnification
shall include sufficient documentation or information reasonably available to
Indemnitee to support his or her claim for indemnification. Indemnitee shall
submit such claim for indemnification within a reasonable time not to exceed
five years after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendere or its equivalent, final
termination or other disposition or partial disposition of any Proceeding,
whichever is the later date for which Indemnitee requests indemnification. The
President or the Secretary or other appropriate officer shall, promptly upon
receipt of Indemnitee’s request for indemnification, advise the Board of
Directors in writing that Indemnitee has made such request. Determination of
Indemnitee’s entitlement to indemnification shall be made not later than ninety
(90) days after the Corporation’s receipt of his or her written request for such
indemnification.
 
(b)    The Indemnitee shall be entitled to select the forum in which
Indemnitee’s request for indemnification will be heard, which selection shall be
included in the written request for indemnification required in Section 6(a).
The forum shall be any one of the following:
 
(i)    The stockholders of the Corporation;
 
(ii)    A quorum of the Board of Directors consisting of Disinterested
Directors; or
 
(iii)    Independent Legal Counsel, who shall make the determination in a
written opinion.
 
If Indemnitee fails to make such designation, his or her claim shall be
determined by an appropriate court of the State of Delaware.
 
7.    Fees and Expenses of Independent Legal Counsel.    The Corporation agrees
to pay the reasonable fees and expenses of Independent Legal Counsel should such
Counsel be retained to make a determination of Indemnitee’s entitlement to
indemnification pursuant to Section 6 of this Agreement, and to fully indemnify
such Counsel against any and all expenses and losses incurred by any of them
arising out of or relating to this Agreement or their engagement pursuant
hereto.
 
8.    Remedies of Indemnitee.
 
(a)    In the event that (i) a determination pursuant to Section 6 hereof is
made that Indemnitee is not entitled to indemnification, (ii) advances of
Expenses are not made pursuant to this Agreement, (iii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Agreement, or (iv) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in an
appropriate court of the State of Delaware of his or her rights. The Corporation
shall not oppose Indemnitee’s right to seek any such adjudication.



-3-



--------------------------------------------------------------------------------

 
(b)    In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 6
hereof, the decision in the judicial proceeding provided in paragraph (a) of
this Section 8 shall be made de novo and Indemnitee shall not be prejudiced by
reason of a determination that he or she is not entitled to indemnification.
 
(c)    If a determination that Indemnitee is entitled to indemnification has
been made pursuant to Section 6 hereof or otherwise pursuant to the terms of
this Agreement, the Corporation shall be bound by such determination in the
absence of (i) a misrepresentation of a material fact by Indemnitee or (ii) a
specific finding (which has become final) by an appropriate court of the State
of Delaware that all or any part of such indemnification is expressly prohibited
by law.
 
(d)    In any court proceeding pursuant to this Section 8, the Corporation shall
be precluded from asserting that the procedures and presumptions of this
Agreement are not valid, binding and enforceable. The Corporation shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement and is precluded from making any assertion to the contrary.
 
(e)    Expenses reasonably incurred by Indemnitee in connection with his or her
request for indemnification under this Agreement, seeking enforcement of this
Agreement or to recover damages for breach of this Agreement shall be borne by
the Corporation.
 
9.    Modification, Waiver, Termination and Cancellation.    No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.
 
10.    Notice by Indemnitee and Defense of Claim.    Indemnitee shall promptly
notify the Corporation in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative, but the
omission so to notify the Corporation will not relieve it from any liability
which it may have to Indemnitee if such omission does not prejudice the
Corporation’s rights. If such omission does prejudice the Corporation’s rights,
the Corporation will be relieved from liability only to the extent of such
prejudice; nor will such omission relieve the Corporation from any liability
which it may have to Indemnitee otherwise than under this Agreement. With
respect to any Proceeding as to which Indemnitee notifies the Corporation of the
commencement thereof:
 
(a)    The Corporation will be entitled to participate therein at its own
expense; and
 
(b)    The Corporation jointly with any other indemnifying party similarly
notified will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Proceeding if Indemnitee shall have
reasonably concluded that there may be a conflict of



-4-



--------------------------------------------------------------------------------

 
interest between the Corporation and Indemnitee with respect to such Proceeding.
After notice from the Corporation to Indemnitee of its election to assume the
defense thereof, the Corporation will not be liable to Indemnitee under this
Agreement for any Expenses subsequently incurred by Indemnitee in connection
with the defense thereof, other than reasonable costs of investigation or as
otherwise provided below. Indemnitee shall have the right to employ his or her
own counsel in such Proceeding but the fees and expenses of such counsel
incurred after notice from the Corporation of its assumption of the defense
thereof shall be at the expense of Indemnitee unless:
 
(i)    The employment of counsel by Indemnitee has been authorized by the
Corporation;
 
(ii)    Indemnitee shall have reasonably concluded that counsel engaged by the
Corporation may not adequately represent Indemnitee;
 
(iii)    The Corporation shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence;
 
in each of which cases the fees and expenses of such counsel shall be at the
expense of the Corporation.
 
(c)    The Corporation shall not settle any Proceeding in any manner which would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent; provided, however, that Indemnitee will not unreasonably withhold his
or her consent to any proposed settlement.
 
11.    Notices.    All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
 

 
(a)
 
If to Indemnitee, to:

 
__________________________________
__________________________________
__________________________________
 

 
(b)
 
If to the Corporation, to:

 
Symmetricom, Inc.
2300 Orchard Parkway
San Jose, 95131
Attention: Chief Executive Officer
 
or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.



-5-



--------------------------------------------------------------------------------

 
12.    Nonexclusivity.    The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may now or in the future be
entitled under the Delaware General Corporation Law, the Corporation’s
Certificate of Incorporation or By Laws, or any agreements, vote of
stockholders, resolution of the Board of Directors or otherwise.
 
13.    Certain Definitions.
 
(a)    “Disinterested Director” shall mean a director of the Corporation who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.
 
(b)    “Expenses” shall include all direct and indirect costs (including,
without limitation, attorneys’ fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which he or she is otherwise not compensated by the
Corporation) actually and reasonably incurred in connection with a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.
 
(c)    “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 6 hereof and either (1) a final adjudication in a Delaware court
pursuant to Section 8(a) hereof shall have denied Indemnitee’s right to
indemnification hereunder, or (2) Indemnitee shall have failed to file a
complaint in a Delaware court pursuant to Section 8(a) for a period of one
hundred twenty (120) days after the determination made pursuant to Section 6
hereof.
 
(d)    “Indemnification Period” shall mean the period of time during which
Indemnitee shall continue to serve as a director or as an officer of the
Corporation, and thereafter so long as Indemnitee shall be subject to any
possible Proceeding arising out of acts or omissions of Indemnitee as a director
or as an officer of the Corporation.
 
(e)    “Independent Legal Counsel” shall mean a law firm or a member of a law
firm selected by the Corporation and approved by Indemnitee (which approval
shall not be unreasonably withheld) and that neither is presently nor in the
past five years has been retained to represent: (i) the Corporation, in any
material matter, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.
 
(f)    “Liabilities” shall mean liabilities of any type whatsoever including,
but not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any proceeding.



-6-



--------------------------------------------------------------------------------

 
(g)    “Proceeding” shall mean any threatened, pending or completed action,
claim, suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, including any appeal therefrom.
 
14.    Binding Effect, Duration and Scope of Agreement.    This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as a director or as an officer.
 
15.    Severability.    If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:
 
(a)    the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and
 
(b)    to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.
 
16.    Governing Law and Interpretation of Agreement.    This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, as applied to contracts between Delaware residents entered into and
to be performed entirely within Delaware. If the laws of the State of Delaware
are hereafter amended to permit the Corporation to provide broader
indemnification rights than said laws permitted the Corporation to provide prior
to such amendment, the rights of indemnification and advancement of expenses
conferred by this Agreement shall automatically be broadened to the fullest
extent permitted by the laws of the State of Delaware, as so amended.
 
17.    Consent to Jurisdiction.    The Corporation and Indemnitee each
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
 
18.    Entire Agreement.    This Agreement represents the entire agreement
between the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Section 12 hereof.
 
19.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.



-7-



--------------------------------------------------------------------------------

 
Dated as of this _____ day of ___________, __________.
 
SYMMETRICOM, INC.
 
By:  _______________________________
Title: ______________________________
 
 
INDEMNITEE
 
___________________________________



-8-